DETAILED ACTION
Disposition of Claims
Claims 1-10 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0015913A1, Published 01/21/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 16/063,209.  Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  


Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is not in English, and a translation has not been provided, and since a proper priority claim has not been made to the foreign priority filing in the parent, the effective filing date of this application is that of the U.S. non-provisional application filing, which is 06/15/2018.


	
Claim Objections
Claims 5-6 and 8-10 are objected to because of the following informalities:  the claims are replete with grammatical errors.  35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  Please see the “Claim Interpretation” section herein as to suggestions as for suggestions as to how to amend the grammar in the claims.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an immunopotentiator composition, wherein the composition comprises the following: 
a)  5 to 520 ug/mL monophosphoryl lipid, 

c)  1 to 520 ug/mL P- glucan, and 
d)  0.05 to 5.2 mg/mL astragalus polysaccharide; wherein astragalus polysaccharide is extracted by water and precipitated by ethanol from Astragalus membranaceus.

2. The immunopotentiator composition according to claim 1, wherein the composition comprises the following:
a)  5 to 500 ug/mL monophosphoryl lipid, 
b)  10 to 500 ug /mL muramyl dipeptide, 
c)  1 to 500 pg/mL P-glucan, and 
d)  0.05 to 5.0 mg/mL astragalus polysaccharide; wherein astragalus polysaccharide is extracted by water and precipitated by ethanol from Astragalus membranaceus.

3. The immunopotentiator composition according to claim 1, wherein the composition comprises the following:
a)  100 to 500 ug/mL monophosphoryl lipid, 
b)  100 to 500 pg /mL muramyl dipeptide, 
c)  50 to 500 pg/mL P-glucan, and 
d)  1.0 to 5.0 mg/mL astragalus polysaccharide; wherein astragalus polysaccharide is extracted by water and precipitated by ethanol from Astragalus membranaceus.

4. A method of preparing the immunopotentiator composition of claim 1, wherein the method comprises the following steps: 
1) preparing astragalus polysaccharide from Astragalus membranaceus by extracting said A. membranaceus with water and precipitating the extract with ethanol;
2)  preparing a solution containing monophosphoryl lipid A, muramyl dipeptide, P-glucan and astragalus polysaccharide, and mixing the solution with polysorbate 80 to obtain an aqueous phase; 
3) mixing mineral oil and sorbitan oleate to obtain an oil solution; and 


5. A method of using the immunogenic composition of claim 1, wherein the method comprises administering an effective amount of the immunogenic composition in conjunction with a vaccine to a subject.

6. The method according to claim 5, wherein the vaccine is a foot-and-mouth disease virus vaccine.

7. The method according to claim 6, wherein the foot-and-mouth disease virus vaccine is an inactivated antigen vaccine.

8. The method according to claim 7, wherein the ratio of inactivated antigen vaccine to the immunopotentiator composition is between 9:1 to 8:1(V/V).

9. The method according to claim 8, wherein the inactivated antigen from the foot-and-mouth disease virus is derived from one or more of the following strains:  0, A, and/or Asia-I.

10. The method according to claim 6, wherein the preparation of foot-and-mouth disease virus inactivated vaccine comprising the following steps: 
1) mixing the immunopotentiator composition of claim 1 with at least one inactivated foot-and-mouth disease virus antigen, and then thoroughly mixing the composition with polysorbate 80 to obtain an aqueous phase; 
2) mixing mineral oil and sorbitan oleate to obtain an oil solution; and 
3)  mixing the aqueous phase of step 1) with the oil solution of step 2), thus obtaining a composition comprising foot-and- mouth disease virus inactivated antigen and the immunopotentiator composition of claim 1.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.


Claims 1-10 are rejected as lacking adequate descriptive support for any composition comprising any Astragalus polysaccharide (APS) composition or method of making or using said composition which results in the claimed function of said composition being an immunopotentiator for any compound.  
In support of the claimed genus (any adjuvant composition containing 5 to 520 ug/mL monophosphoryl lipid (MPL), 10 to 520 ug /mL muramyl dipeptide, (MDP) 1 to 520 ug/mL beta-glucan, and 0.05 to 5.2 mg/mL Astragalus polysaccharide), the application discloses examples in which an Astragalus polysaccharide (APS) composition was prepared from Astragalus membranaceus (¶[0055]), Ltd and combined with MPL, MDP, and beta-glucan also exhibits enhanced immunogenicity to a Foot-and-mouth disease viral (FMDV) antigen (98 strains of FMDV O-Myanmar ¶[0057] and trivalent FMD O, A, and Asia-I, ¶[0058]).  Each component was within 0.1 M Tris-HCl with a pH of 8.0 (¶[0062]), which was then further included in polysorbate-80, mineral oil, and sorbitan oleate emulsions or within ISA206 emulsions (¶[0063-0072]).  The resulting emulsions were then mixed with commercially available Foot-and-mouth disease vaccine compositions at different ratios (¶[0082-0087]).  The experimental compositions were then delivered to piglets (¶[0088-0097]).  
As noted in the enablement rejection, the exact chemical composition of the “Astragalus polysaccharide” as acquired by “Astragalus membranaceus” is unclear, and covers a large genus of potential compositions.  Astragalus is a large genus of over 3,000 species of herbs and small shrubs, belonging to the legume family Fabaceae and the subfamily Faboideae.  “Polysaccharides” of Astragalus vary greatly between species (Li et al 2014, Sect. 2.3; CITED ART OF RECORD IN PARENT), and the purity of the APS can vary due to the different preparation methods (e.g. may include residual saponins, which have adjuvanting properties on their own)(Zheng et. al. 2020; CITED ART OF RECORD IN PARENT).  Even the content of APS one can obtain from one species alone of Astragalus (A. membranaceus) can vary greatly depending on the place of production, planting method, and growth year of the plant (Zheng et al 2020; Wang et al 2019; CITED ART OF RECORD IN PARENT; see also Fu J, Astragalus species can be toxic, such as those found in the United States containing the neurotoxin, swainsonine, which causes "locoweed" poisoning in animals. Some astragalus species may contain high levels of selenium, which may also be toxic (NCCIH 2016; CITED ART OF RECORD IN PARENT).  The Astragalus polysaccharide (APS) utilized in the experiments was purchased and not prepared by Applicants (see Parent application 16/063,209 specification at “Detailed Description”; Shaanxi Zhengda Biotechnology Co., Ltd.; p. 6).  A search could not determine the website of the manufacturer, nor the subsequent makeup or origin of the APS.  It is not clear how said APS was extracted and purified, nor how the Astragalus was cultivated, harvested, treated, or the like, as it is clearly noted that in addition to how the APS is extracted, the composition of APS can differ depending on the part of the plant from where the APS is extracted, basic sources of the plant, place of production of the plant, planting method, and growth year.  The instant specification provides a method for how the APS powder is produced ¶[0075-0076] from A. membranaceus, but it is not clear what type of Astragalus was the source of the APS provided for by the Shaanxi Zhengda Biotechnology Company in the parent application.  As noted supra, where the A. membranaceus is harvested from, and how it is grown and cultivated, can greatly affect the type of polysaccharides that may be within the extraction from the plant, as even the specification notes the “astragalus polysaccharide” is actually a heteropolysaccharide (¶[0006]).    
Further, the unknown APS composition was combined only with FMDV antigens, which appear to be inactivated, whole virus antigens.  No other antigens from FMDV were tested (e.g. live, attenuated FMDV, subunit proteins from FMDV, VLPs, nucleic acids, etc.), nor were any other pathogenic antigens tested (e.g. viruses, bacteria, fungus, parasite, or cancer/tumor antigens).  It is not clear that the claimed composition would be an immunopotentiator for all of the compounds that could reasonably be included within the scope of the claimed invention.  Thus, the application fails to provide a sufficient number of examples of species within the claimed genera.
Finally, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any APS composition generated in A. membranaceus can be included in any MPL, MDP, and beta-glucan composition and can still retain the ability to potentiate an immune response to any compound.  Moreover, no correlation has been made to which polysaccharides must be present and at which concentration within the APS composition in order to achieve the claimed function of acting as a compound immunopotentiator within the composition claimed.  
Thus, in view of the above, there would have been significant uncertainty as to which APS compositions generated in the method claimed from A. membranaceus would be able confer the claimed function of acting as a compound immunopotentiator.  In view of this uncertainty and the lack of a sufficient amount of examples of the claimed genera, the claims are rejected for lack of adequate written description support.



Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a “compound immunopotentiator” or “adjuvanting composition” comprising monophosphoryl lipid, muramyl dipeptide, Astragalus membranaceus.  “Astragalus polysaccharide (APS)” can be interpreted as any polysaccharide composition obtained from any portion of the Astragalus membranaceus plant, so long as it is obtained via extraction using any method that combines a water and ethanol extraction and precipitation step.  “Compound immunopotentiator” can be interpreted as an “adjuvant” or any composition which is capable of potentiating the immune response to any compound in any host.  
State of the prior art/Predictability of the art.  Astragalus is a large genus of over 3,000 species of herbs and small shrubs, belonging to the legume family Fabaceae and the subfamily Faboideae. It is the largest genus of plants in terms of described species. The genus is native to temperate regions of the Northern Hemisphere. Common names include milkvetch (most species), locoweed (in North America, some species) and goat's-thorn (A. gummifer, A. tragacantha). Traditional Chinese medicine utilizes the dried roots of A. membranaceus (aka huang qi, běi qí, Mongolian milkvetch, Chinese astragalus, membranous milk vetch, membranous milkvetch, milk vetch astragale, and Mongolian milk).  While there is some evidence for the immune potentiating effects of compositions derived from A. membranaceus, there are known negative interactions with certain compositions and the extracts can have diuretic effects or can also have immunosuppressive effects (Christiansen S, et. al. 2020; CITED ART OF RECORD IN PARENT).  Some Astragalus species can be toxic, such as those found in the United States containing the neurotoxin, swainsonine, which causes "locoweed" poisoning in animals. Some Astragalus species may contain high levels of selenium, possibly causing toxicity (NCCIH 2016; CITED ART OF RECORD IN PARENT).
Polysaccharides found within Astragalus vary greatly between species (Li et al 2014, Sect. 2.3; CITED ART OF RECORD IN PARENT).  The purity of APS isolated from plants can vary due to the different preparation methods (e.g. may include residual saponins, which have adjuvanting properties on their own), and the content of polysaccharides in one species alone of Astragalus (A. membranaceus, the species of the instant claims) is different depending on the part of the plant used, the source, place of production, planting method, and growth year (Zheng et al 2020; Wang et al 2019; CITED ART OF RECORD IN PARENT).  
Salmonella minnesota LPS from which the (R)-3-hydroxytetradecanoyl group and the 1-phosphate have been removed by successive acid and base hydrolysis. LPS and MPL induce similar cytokine profiles, but MPL is at least 100-fold less toxic.  MPL has been administered to more than 300,000 human subjects in studies of next-generation vaccines.
Muramyl dipeptide (MDP) is a synthetic immunoreactive peptide consisting of N-acetyl muramic acid attached to a short amino acid chain of L-Ala-D-isoGln. It was first identified in bacterial cell wall peptidoglycan as an active component in Freund’s complete adjuvant, an adjuvant that is too toxic for clinical use. In the cell, MDP is detected by the receptor NOD2.  MDP works by enhancing the expression surface markers necessary for cell adhesion and antigen presentation, thereby increasing phagocytic and anti-microbial activity and facilitating antibody-mediated cytotoxicity. MDP induces immune responses by increasing IFN-γ and other cytokine production, stimulating the differentiation and proliferation of lymphocytes.
β-glucans are the major pathogen-associated molecular patterns (PAMPs) of fungi and are recognized via Dectin-1 (D1), complement receptor 3 (CR3) and scavenger receptors by macrophages, neutrophils, and dendritic cells. Recognition of glucans via these receptors alerts the host phagocytic immune cells and starts a series of events including particle uptake, oxidative burst, and release of pro-inflammatory chemokines/cytokines. After maturation and migration of these antigen-presenting cells, T and B cell responses are also initiated, thus making glucans a potent adjuvant. Soluble beta-glucans have not been demonstrated to have the more toxic side effects of many other adjuvants. 
The art has recognized that it is important for antigen–adjuvant association behavior to be characterized and subsequently optimized for maximum vaccine stability and biological activity. In some cases, direct antigen–adjuvant association may not be desirable. For example, adjuvant stockpiling in preparation for an influenza pandemic favors separate vialing of adjuvant and antigen since the dose and 
The ultimate goal of vaccination is to generate protection against disease causing pathogens. Protective immunity against different pathogens requires different immune responses that can be generated by using appropriate vaccine adjuvants. Therefore, a detailed knowledge of the mechanisms of action of adjuvants is very important in the rational design of vaccines. In recent years, considerable advances have been made in understanding the mechanisms of action of various adjuvants, particularly the activation of innate immunity via various mechanisms. The future of vaccine adjuvant research is heading toward developing novel combination adjuvants that consist primarily of PRRs agonists and particulate adjuvants. While combining different adjuvants results in potent formulation that can enhance the quality and quantity of immune response against vaccine antigens, adjuvant combinations may also have more complex mechanisms of action.
Safety is a major concern when it comes to adjuvant approval for human use, but is less important in veterinary vaccines. All of the adjuvants approved and currently in human clinical trials are in vaccines administered by injection, so there is a need to identify and develop adjuvants for alternate mechanisms of delivery (e.g. mucosal). 
Working examples. The working examples disclosed in the specification detail the generation of compositions comprising ranges of concentrations of MPL, MDP, beta-glucan, APS, and various carrier compositions.  The compositions are combined with FMDV inactivated virus before inoculation into piglets.  No other host is studied for this adjuvanting composition, nor is any other pathogen utilized within this adjuvant composition.  The APS composition utilized in the experiments in the specification was apparently generated from water and ethanol (EtOH) extraction and precipitation from A. membranaceus (¶[0075-0076]).  As noted supra, the parent application purchased the APS from a commercial source, and a search could not determine the website of the manufacturer, nor the subsequent makeup or origin A. membranaceus of the instant specification also fails to identify the source of the plant, what portions were extracted, or any other information regarding the breakdown of components in the final APS product.  Therefore, one of skill in the art would have to undergo undue experimentation to replicate the compositions and experiments performed by the applicant, as there is an incomplete disclosure as to what is or is not within the final APS mixture of the instant invention.  
Further, only two compositions of inactivated whole virus from FMDV were utilized in combination with applicant’s adjuvanting composition and delivered to only one host (pigs).  It is unclear if the adjuvanting composition is safe to use in non-porcine hosts and at what amount.  It is unclear if the adjuvanting composition is useful for protein subunit compositions, or for other pathogens (e.g. other viruses, other bacteria, other parasites, other cancer antigens, etc.)  It is not clear if the adjuvanting composition is safe to use through all potential routes of delivery (e.g. intramuscular, intravenous, mucosal, etc.)  With respect to the methods of preparing and delivering the adjuvanting composition, it is not clear how much mineral oil, SPAN®-80, and polysorbate-80 must be combined with the adjuvant composition, nor is it clear that said resulting composition is safe, stable, and effective when combined with any antigen-comprising composition. 
Guidance in the specification. The specification provides guidance towards the use of Astragalus polysaccharide (APS) from A. membranaceus water/EtOH extraction in combination with MPL, MDP, and beta-glucan to generate an adjuvanting composition when used in combination with inactivated FMDV for vaccination in pigs.  However, it is unclear what is, and what is not, comprised within the APS composition utilized in the experiments.
Amount of experimentation necessary.  Additional research is required in order to determine how effective any APS composition from any A. membranaceus water/EtOH extraction would be in acting as an adjuvanting compound when mixed with beta-glucan, MPL, and MDP in the ratios provided.  Further, it is unclear if any other type of antigen (e.g. live, attenuated, nucleic acid, subunit, etc.) from FMDV can be used, and it is unclear if any other antigen from any other pathogen may be used with the composition.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed invention.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  since claim 4 depends upon claim 1, and claim 1 requires that the “astragalus polypeptide” be generated in a specific way (product-by-process), the method step that is missing is generating that specific astragalus polysaccharide that is a result of water extraction followed by ethanol precipitation from Astragalus membranaceus.  It is suggested this limitation be incorporated into the method claim to provide clear antecedence to instant claim 1.


Claim 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 provides that the vaccine of claim 5 is an inactivated foot-and-mouth disease vaccine, while claim 7 attempts to further limit claim 6 by stating the composition further comprises an “inactivated antigen solution.”  However, it is unclear if this “inactivated antigen solution” is a homologous or 
	For at least these reasons, claims 6 and 7 are rejected on the grounds of being indefinite.  Claims 8-10 are also rejected as they depend upon claim 6 or 7, but do not clarify the metes and bounds of these claims. 



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not clear that the “astragalus polysaccharide” in line 3 of claim 2 refers to the astragalus polysaccharide of claim 1 which is extracted by water and precipitated by ethanol from Astragalus membranaceus.  It is suggested that the claim be rewritten to clearly provide antecedence to the product-by-process “astragalus polysaccharide” of claim 1 from which it depends.  Claim 3 is rejected for similar reasoning.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li J, et. al. Int J Biol Macromol. 2011 Oct 1;49(3):362-8. Epub 2011 May 27.  Teaches use of APS as an adjuvant in inactivated FMDV vaccines, but does not appear to teach the use of the additional reagents of instant claim 1, such as MPL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648